Citation Nr: 1044457	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  06-20 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES


1.  Entitlement to a disability rating in excess of 30 percent 
for service-connected bronchial asthma.  

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to May 
1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) above.  

In October 2010, the Veteran testified before the undersigned 
Veterans Law Judge.  A transcript of the hearing is associated 
with the claims file.  

The issue of entitlement to a total disability rating based upon 
individual unemployability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The preponderance of the competent and credible evidence of 
record reflects that the Veteran's service-connected asthma has 
resulted in spirometry findings which reveal FEV-1 of no less 
than 47% predicted, monthly visits to outpatient clinics and 
emergency rooms to treat exacerbations of his asthma, and no more 
than occasional treatment with corticosteroids.  





CONCLUSION OF LAW

The schedular criteria for a 60 percent disability rating for 
service-connected asthma have been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.97, Diagnostic Code 6602 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2010).  In determining the level of impairment, 
the disability must be considered in the context of the entire 
recorded history, including service medical records.  38 C.F.R. 
§ 4.2.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, staged ratings may be assigned 
where the symptomatology warrants different ratings for distinct 
time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service connection for bronchial asthma was established in April 
1990, and the RO assigned a 10 percent disability rating pursuant 
to 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602, effective 
December 5, 1988.  

In a rating decision dated August 1991, the RO increased the 
Veteran's disability rating to 30 percent, effective December 
1988, noting that the Veteran's symptoms, namely frequent asthma 
attacks with moderate dyspnea on exertion between attacks, fell 
between the criteria for a 10 and 30 percent rating.  

The Veteran has asserted that his service-connected asthma 
disability warrants a disability rating higher than 30 percent.  

Under Diagnostic Code 6602, a 30 percent rating is warranted for 
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 80- 
percent, or; daily inhalational or oral bronchodilator therapy, 
or; inhalational anti-inflammatory medication.  A 60 percent 
rating is warranted for FEV-1/FVC of 40- to 55-percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to 
a physician for required care of exacerbations, or; intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  A 100 percent rating is warranted 
for FEV less than 40 percent predicted, or FEV-1/FVC less than 40 
percent, or more than one attack per weeks with episodes of 
respiratory failure, or requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immune-suppressive 
medications.  

Review of the record reveals that the Veteran has reported that 
his service-connected asthma disability is manifested by 
shortness of breath and coughing spells, which are prompted by 
physical activity and exposure to cold and which last for 10 to 
20 minutes.  He has asserted that his asthma affects his daily 
life in that he cannot go outside during hot weather and that he 
is allergic to pollen and dust.  The Veteran has reported that he 
uses several medications to treat his asthma symptoms, including 
antihistamines, Prednisone (a corticosteroid), and nebulizers.  

The record reveals that the Veteran has been afforded several 
pulmonary function tests to determine the severity of his asthma 
disability; however, many of the PFTs included in the record were 
deemed invalid by the examining physicians due to poor effort 
from the Veteran, as they noted that the results did not meet the 
criteria for validity using the American Thoracic Society 
guidelines.  See VA examination reports dated December 2004, 
January 2007.  

Nevertheless, the evidentiary record contains spirometry findings 
which have been accepted as valid.  

In January 2009, spirometry revealed FEV-1 of 47% predicted, 
while spirometry in March 2009 revealed FEV-1 of 58% after 
medication was provided.  Likewise, PFTs in January 2009 revealed 
FEV-1 of 47% and FEV-1/FVC of 86%, while PFTs in March 2009 
revealed FEV-1 of 58% and FEV-1/FVC of 109%.  

Based on the foregoing, the Board finds that the Veteran's 
service-connected asthma is manifested by symptoms which more 
approximate the level of disability contemplated by a 60 percent 
disability rating under DC 6602, but no higher.  Indeed, the 
evidence reflects that the Veteran's asthma resulted in FEV-1 of 
47% predicted in January 2009, and the evidence reflects that he 
has required occasional courses of systemic corticosteroids 
during the pendency of this claim.  In this regard, while the 
evidentiary record does not reflect that the Veteran has required 
at least three courses of systemic corticosteroids during a year, 
the evidence shows that he was prescribed Prednisone in January 
2007 and January 2009, in addition to the other medications he 
has been prescribed to treat his asthma.  

The Board notes that the record also contains findings from PFTs 
in February 2005 which reflect that FEV-1 was 36% of predicted 
and FEV-1/FVC of 63% predicted.  While FEV-1 of less than 40 
percent predicted is contemplated for a 100 percent rating under 
DC 6602, the Board finds that the preponderance of the other 
evidence record warrants no more than a 60 percent rating.  As 
noted, the preponderance of the evidence shows that the Veteran's 
asthma has required no more than occasional treatment with 
corticosteroids and there is no evidence showing that his asthma 
has resulted in more than one weekly attack of respiratory 
failure.  Instead, the preponderance of the evidence shows 
spirometry findings no less than 47% predicted, monthly visits to 
outpatient clinics and emergency rooms to treat exacerbations of 
his asthma, and no more than occasional treatment with 
corticosteroids.  It is only with giving the Veteran the benefit 
of the doubt that the Board can assign a 60 percent evaluation. 

In summary and based on the foregoing, the Board finds the 
preponderance of the evidence supports the grant of a 60 percent 
disability rating, but no higher, under DC 6602 for service-
connected asthma.  In making this determination, all reasonable 
doubt has been resolved in favor of the Veteran.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2004 that fully addressed 
all required notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate his claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  The 
Board also notes that the letters issued in March 2006 and May 
2008 informed the Veteran of how disability ratings and effective 
dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the 
Board concludes that all required notice has been given to the 
Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of his claims.  The RO has obtained 
the Veteran's service treatment records and post-service 
treatment records from VA and his private health care providers.  
Significantly, it appears that all obtainable evidence identified 
by the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  The Veteran was also afforded 
several VA examinations in conjunction with his increased rating 
claim, and he was given an opportunity to set forth his 
contentions at the hearing before the undersigned in October 
2010.  It is therefore the Board's conclusion that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist the Veteran in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  

ORDER

Entitlement to a 60 percent disability rating for asthma is 
granted, subject to the statutes and regulations pertaining to 
the payment of monetary benefits.



REMAND

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 100 
percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability without 
regard to advancing age, provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, or, 
if there are two or more disabilities, there is at least one 
disability ratable at 40 percent or more and additional 
disabilities to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  If the above percentages are 
not met, the veteran's claim may still be referred to the 
Director, Compensation and Pension Service for an extraschedular 
rating, when the evidence of record shows that veteran is 
"unable to secure and follow a substantially gainful occupation 
by reason of service-connected disabilities."  38 C.F.R. § 
4.16(b).

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous work 
experience, but not to his age or to any impairment caused by 
non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19.  The veteran's employment history, his educational and 
vocational attainment, as well as his particular physical 
disabilities are to be considered in making a determination on 
unemployability.

The Veteran is currently service-connected for asthma, which is 
rated 60 percent disabling, and pseudofolliculitis barbae 
affecting his face, which was rated noncompensable from March 
1977 and 10 percent disabling from March 1989.  Given that the 
Veteran's service-connected asthma is rated 60 percent disabling, 
the Board finds that the initial criteria for schedular 
consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are 
met. 

At the October 2010 hearing, the Veteran testified that his 
service-connected asthma disability affected his ability to 
maintain his cleaning business and which also resulted in his 
being laid off work.  In support of his testimony, the Veteran 
submitted a statement from Paradise Memorial Funeral Home, which 
reflects that the Veteran's cleaning business was hired to 
provide janitorial services from 2006 to 2008 but, because of his 
asthmatic conditions, he was unable to perform his duties on 
numerous occasions and the contract was subsequently terminated.  
See September 2010 statement from C.C.  

Based upon the foregoing, the Board finds this case presents 
unusual or exceptional circumstances, in that the Veteran's 
service-connected asthma does not warrant a 100 percent rating 
based on the schedular rating criteria but there is evidence 
indicating that he was unable to continue working due to his 
service-connected asthma.  As a result, a referral of the total 
rating claim to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration is warranted.  The 
authority to assign extra-schedular ratings has been specifically 
delegated to the Under Secretary for Benefits and the Director of 
the Compensation and Pension Service, and not the Board, in the 
first instance.  Therefore, the correct course of action for the 
Board, where it finds that entitlement to an extra-schedular 
evaluation may be present, is to raise the issue and remand it 
for the proper procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  Floyd v. Brown, 9 Vet. App. 88 (1996).

Accordingly, the case is REMANDED for the following action:

1.	Refer the Refer the claim to the appropriate 
department official under 38 C.F.R. § 4.16(b) 
for extraschedular consideration.  

2.	Adjudicate the claim for a total rating based 
upon individual unemployability due to 
service-connected disability, including 
completing any evidentiary development deemed 
appropriate.

3.	If the increased rating claim continues to be 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case that addresses 
entitlement to TDIU, and they should be 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


